DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed 03/01/21. The amendments made to the claims have overcome the 112b rejections previously set forth in the office action mailed 12/08/20 but do not place the application in condition for allowance for the reasons set forth below. Claims 14 and 22 have been amended and claim 24 has been newly added. Claims 1-24 are pending. Claims 1-13 remain withdrawn from consideration.
Response to Arguments
Applicant’s arguments filed 03/01/21 with respects to claims 14-23 have been considered but moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whiting et al., US20160270897A1, herein “Whiting”.
Re. claim 14, Whiting discloses a woven implantable textile (Fig. 6) comprising: 
a continuous length of woven textile having warp and weft, and a first woven region and a second woven region of a common face (Fig. 6);
the first woven region 22 being formed from a first woven construction (Fig. 6); 
the second woven region 24 being formed from a second woven construction (Fig. 6; wherein the weave construction of the first woven region is different from the weave construction of the second woven region (as shown in Fig. 6, the first woven region 22 is different from the second woven region 24);
wherein the warp and the weft are independently selected from monofilament or multifilament yarns consisting of poly(ethylene terephthalate), polytetrafluoroethylene, collagen, polyglycolic acid, poly(glycerol sebacate), polylactic acid, polycaprolactone, or combinations thereof ([0055]).
Re. claim 15, Whiting further discloses wherein the first woven construction is selected from the group consisting of a plain weave, a twill weave, a warp rib weave, a weft rib weave, a leno weave, and a mock leno weave ([0099], the first woven construction could be selected from plain weave, twill, satin, basket, crepe or any other weave); and 
wherein the second woven construction is selected from the group consisting of a plain weave, a twill weave, a warp rib weave, a weft rib weave, a leno weave, a deflected weft weave and a mock leno weave ([0099], the second woven construction could be selected from plain weave, twill, satin, basket, crepe or any other weave).
Re. claim 21, Whiting further discloses wherein the textile includes a polyethylene terephthalate yarn in the warp ([0055]).
Re. claim 24, Whiting further discloses a woven implantable textile (Fig. 6) comprising: 
22 and a second woven region 24 of a common face (Fig. 6); 
the first woven region being formed from a first woven construction selected from the group consisting of a plain weave, a twill weave, a warp rib weave, a weft rib weave, a leno weave, and a mock leno weave ([0099], the first woven construction could be selected from plain weave, twill, satin, basket, crepe or any other weave); and 
the second woven region being formed from a second woven construction selected from the group consisting of a plain weave, a twill weave, a warp rib weave, a weft rib weave, a leno weave, a deflected weft weave and a mock leno weave ([0099], the second woven construction could be selected from plain weave, twill, satin, basket, crepe or any other weave); 
wherein the weave construction of the first woven region is different from the weave construction of the second woven region (as shown in Fig. 6, the first woven region 22 is different from the second woven region 24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting, in view of Carlson et al., US20080228028A1, herein “Carlson”.
Re. claim 16, Whiting is silent about wherein the first woven construction is a plain weave and the second woven construction is a weft rib weave.
However, Carlson teaches a similar device in the same field of endeavor which is implantable stent graft, wherein Carlson discloses the woven prosthetic (implantable textile) is made of any kind of weaves, wherein plain weave, rib weave, or leno weave are equivalent and exchangeable (Carlson’s claim 8 or [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the weave construction designs of the first woven construction and second woven construction of Whiting’s device with the weave construction designs taught an suggested by Carlson’s device since a mere replacement of the weave constructions (such as plain weave, rib weave, and leno weave) of different woven regions involves only routine skill in the art. KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Re. claim 22, Whiting is silent about wherein the polyethylene terephthalate yarn denier is between 15 denier and 50 denier.
However, Carlson further teaches the textile strands to have the size between 0.1 denier to 200 denier in order to achieve a desired thin fabric for percutaneous application ([0028]-[0037]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace textile strands of Whiting’s device with the textile strands taught and suggested by Carlson in order to achieve a desired thin fabric for percutaneous application.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Whiting, in view of Argentine et al., (US20170360993A1) herein “Argentine”.
Re. claim 17, Whiting is silent about a bioresorbable coating overlying the textile, the coating selected from the group consisting of polycaprolactone (PCL), polylactic acid (PLA), polyglycolic acid (PGA), poly(lactic-co-glycolic acid) (PLGA), poly(glycerol sebacate) (PGS), Lysine-poly(glycerol sebacate) (KPGS), poly(glycerol sebacate urethane) (PGSU), amino-acid incorporated PGS, and combinations thereof, thereby forming a composite textile.
However, Argentine teaches a similar device in the same field of endeavor which is implantable stent graft, wherein the stent graft of Argentine to be coated by a hydrogel coating 108 which is made of poly(lactic acid) which is readily degraded to components. The hydrogel coating/composition can include various stabilizing polymers and active agents to mediate various complication associated with implantation of a stent graft within the blood vessel. ([0002]). Furthermore, the hydrogel coating 108 made of poly(lactic acid) can be easily absorbed or cleared from the body ([0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile of Whiting’s device to include hydrogel poly(lactic acid) coating as taught and suggested by Argentine in order to advance mediation various complications associated with implantation of the stent graft within the blood vessel.  
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting, in view of Argentine, further in view of Nakazawa et al. (WO2017126009A1), herein “Nakazawa”, (Using Nakazawa US20190015192A1 as English Translation).
Re. claim 18, combination of Whiting and Argentine is silent about wherein the composite textile exhibits a water permeability of less than 5 milliliters/minute/centimeter2.
However, Nakazawa teaches a similar device, in the same field of endeavor which is textile, wherein the textile of Nakazawa is made from a fabric having a water permeability of 300 cc/min/cm2 or less (which means it could be 5 milliliters/minute/centimeter2 or less) for enhancing low water permeability (Abstract – See Nakazawa English Translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite textile of combined Whiting and Argentine’s device using the fabric as taught and suggested by Nakazawa for enhancing low water permeability.
Re. claim 19, Whiting is silent about a coating overlying the textile to form a composite textile, the composite textile being less than 100 micrometers thick and having a water permeability of less than 5 milliliters/minute/centimeter2.
However, Argentine teaches a similar device in the same field of endeavor which is implantable stent graft, wherein the stent graft of Argentine to be coated by a hydrogel coating 108 which has a thickness of 0.1 micrometer. The hydrogel coating/composition can include various stabilizing polymers and active agents to mediate various complication associated with implantation of a stent graft within the blood vessel. ([0002]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile of Whiting’s device to include hydrogel coating as taught and suggested by Argentine in order to advance mediation various complications associated with implantation of the stent graft within the blood vessel. 
But the combination of Whiting and Argentine is silent about the composite textile exhibits a water permeability of less than 5 milliliters/minute/centimeter2.
Furthermore, Nakazawa teaches a similar device, in the same field of endeavor which is textile, wherein the textile of Nakazawa is made from a fabric having a water permeability of 300 cc/min/cm2 or less (which means it could be 5 milliliters/minute/centimeter2 or less) for enhancing low water permeability (Abstract – See Nakazawa English Translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite textile of combined Whiting and Argentine’s device using the fabric as taught and suggested by Nakazawa for enhancing low water permeability.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Whiting, in view of Suokas et al., (US20070134292) herein “Suokas”.
Re. claim 20, Whiting is silent about wherein the textile exhibits an average pore size of 10 micrometers to 800 micrometers in at least one woven region.
However, Suokas teaches a similar device, in the same field of endeavor which is textile, wherein the textile of Suokas exhibits a pore size from ca. 30 micrometers to ca. 1000 micrometers ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile of Whiting’s device with the yarns as taught and suggested by Suokas, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesh, 617 F.2nd 272, 205 USPQ, 215 (CCPA 1980). In this case, optimizing the porosity within a range of micropore sizes so that it adequately seals against blood after implantation would have been obvious to the person of ordinary skill in the art.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Whiting, in view of Gabriele et al., (US20150320542) herein “Gabriele”.
Re. claim 23, Whiting is silent about the textile includes a resorbable yarn in the weft.
However, Gabriele teaches a similar device, in the same field of endeavor which is textile, wherein the textile of Gabriele having the yarns made of elastomeric matrix material which is a biodegradable or bioresorbable material polyester ([0033]), for stimulating regenerative vessel healing and cell growth, while preventing occlusion and eventually degrading to leave only the native tissue behind, essentially creating a new artery or other vessel ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile of Whiting’s device with the yarns as taught and suggested by Gabriele for stimulating regenerative vessel healing and cell growth, while preventing occlusion and eventually degrading to leave only the native tissue behind, essentially creating a new artery or other vessel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
UYEN N. VO
Examiner
Art Unit 3771